Citation Nr: 1522281	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-26 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the interphalangeal joints of the first and fifth toes on the right foot, claimed as secondary to service-connected calluses of the right foot (right foot degenerative joint disease). 

2.  Entitlement to an initial rating in excess of 10 percent disabling for calluses of the right foot.  

3.  Entitlement to an initial rating in excess of 10 percent disabling for calluses of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

The November 2008 rating decision granted service connection for calluses of both feet, and assigned separate 10 percent disability ratings for each foot.  The Veteran was notified of the November 2008 rating decision in correspondence dated in January 2009.  In November 2009, the Veteran filed a Notice of Disagreement with the November 2008 rating decision.  As the November 2009 correspondence was submitted within one year of the notification of November 2008 rating decision, the Board finds that the Veteran's claims regarding his bilateral callus disability are properly characterized as claims for entitlement to higher initial ratings.  

In May 2014, the Board remanded the appeal to the RO for additional development, specifically, to afford the Veteran a Board videoconference hearing.  In August 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to higher initial ratings for calluses of both feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of right foot degenerative joint disease.  

2.  The Veteran is service-connected for calluses of the right foot.  

3.  The weight of the evidence is at least in relative equipoise as to whether the Veteran's right foot degenerative joint disease is proximately due to, or aggravated by, service-connected calluses of the right foot.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right foot degenerative joint disease have been met.  38 U.S.C.A. §§ 1110; 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The appeal of service connection for right foot degenerative joint disease has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
 
Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  In this regard, degenerative joint disease, considered as "arthritis," is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for the right foot degenerative joint disease apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative joint disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  However, as the Board is granting service connection below on a secondary theory of entitlement, the theories of presumptive service connection are rendered moot because there remain no questions of law or fact as to the fully granted issue.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection Analysis

 The Veteran contends that he is entitled to service connection for right foot degenerative joint disease on a secondary theory of entitlement as due to his service-connected right foot calluses.  Specifically, the Veteran contends that compensatory changes in his gait due to the right foot calluses directly caused degenerative changes in the joints of his first and fifth toes on his right foot.  

As stated above, service connection may be granted for a disability caused or aggravated by a service-connected disability.  See Allen, 7 Vet. App. at 448.  To prevail on the issue of secondary service connection, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.

After a review of all the evidence, the Board first finds that the Veteran has a current disability manifested by degenerative joint disease of the right foot.  Upon examination in March 2010, the VA examiner provided a diagnosis of degenerative joint disease in the interphalangeal joint of the right big toe and the proximal interphalangeal joint of the right fifth toe.  The VA examiner identified a January 2009 VA radiographic report that revealed minimal degenerative changes in the interphalangeal joint of the big toe and the proximal interphalangeal joint of the fifth toe.  
 
The Board next finds that the Veteran is service-connected for calluses of the right foot.  In a November 2008 rating decision, service connection was granted for calluses of the right foot, effective October 3, 2005.  

The Board further finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's right foot degenerative joint disease is proximately due to, or aggravated by, his right foot calluses.  In this regard, the Veteran contends that he developed degenerative changes to the joints of the first and fifth toes on his right foot as the direct result of alterations in gait due to the painful calluses.  

In support of the appeal, the Veteran has submitted several statements from his treating VA physician.  Specifically, the VA physician authored six statements between March 2010 and December 2014 that provide positive support of a causal connection between the Veteran's calluses and degenerative changes in the right foot.  In general, these six statements provide the same nexus statement: "[d]ue to the pain elicited from these calluses while ambulating [the Veteran] has altered his gait and has caused him to bear more weight on his great toe joints overburdening them.  This has resulted in him developing arthritis to both of his great toe joints which have required surgery."  See September 2011 Statement.  

While the VA physician's statements provide positive support for the Veteran's claim, the VA physician did not discuss the Veteran's non-service-connected disabilities as a cause of the Veteran's altered gait.  Specifically, the VA physician did not discuss the Veteran's peripheral neuropathy associated with diabetes mellitus, onychomycosis, or flat feet as causes or contributory factors in the Veteran's altered gait.  VA treatment records indicate that each of these additional conditions also cause pain in the Veteran's feet.  

In connection with the claim of service connection, the Veteran was afforded a VA examination in March 2010.  The March 2010 VA examiner performed an examination of the Veteran's right foot, and was asked to provide a nexus opinion as to the relationship between the Veteran's right foot calluses and right foot degenerative joint disease.  The VA examiner noted a history of the Veteran's complaints, including history of onset, diagnosis, and report of symptomology, as well as the Veteran's current functional limitations.  The VA examiner also noted the Veteran's pertinent diagnostic imaging studies.  Specifically, the VA examiner noted the January 2009 VA radiographic study that noted mild degenerative joint disease of the right hallux interphalangeal and fifth proximal interphalangeal joints.  However, the VA examiner indicated that he was unable to render an opinion as to secondary service connection without resorting to speculation.  Specifically, the VA examiner indicated that he was unable to locate any medical literature discussing the relationship between calluses and the development of degenerative joint disease.  The VA examiner did not discuss the Veteran's contentions that the painful calluses caused an alteration in his gait pattern resulting in the development of degenerative joint disease.  

The Veteran was afforded a second VA examination in April 2013.  The April 2013 VA examiner performed an examination of the Veteran's right foot, and was asked to provide a nexus opinion as to the relationship between the Veteran's right foot calluses and the right foot hallux valgus, specifically addressing the VA physician's statements regarding the alterations in the Veteran's gait.  Upon examination, the VA examiner indicated that the Veteran presented with only a subtle hallux valgus.  The VA examiner reviewed the current diagnostic imaging study, which revealed an implant in the first metatarsophalangeal joint and resection of the fifth metatarsal head; the VA examiner did not identify any degenerative arthritis.  In conclusion, the VA examiner opined that the Veteran's hallux valgus was less likely than not due to his service-connected calluses, specifically stating that the subtle hallux valgus noted "is [in] no way related to his calluses, his limp or any of his [service-connected] conditions."  

In review of the examination report, the Board finds the VA examiner's April 2013 opinion alone to be inadequate regarding the question of secondary service connection.  First, the VA examiner opined as to etiology of the Veteran's hallux valgus and did not discuss the Veteran's degenerative joint disease.  Second, the VA examiner did not provide a rationale for his opinion that the Veteran's hallux valgus was not due to his service-connected calluses.  Finally, the VA examiner did not provide an opinion as to aggravation of the Veteran's hallux valgus by his service-connected calluses.  

In June 2013, an addendum medical opinion was obtained from the April 2013 VA examiner.  The VA examiner opined that the Veteran's "hallux valgus and first metatarsophalangeal joint pathology is not due to his service connected calluses, nor is it due to his onychomycosis or flat foot."  As rationale, the VA examiner indicated that there is "no such scientific nexus.  Furthermore, from direct observation of the veteran's alignment and gait there is biomechanical evidence to support this."  

While the Board finds the wording of the addendum opinion unclear, the inference is that observation of the Veteran's alignment and gait revealed no alteration in gait that, in the VA examiner's opinion, would cause degenerative joint disease in the Veteran's first toe.  In the April 2013 VA examination report, the VA examiner made only two references to the Veteran's gait: first, the VA examiner noted the Veteran presented with a limp, and second, the VA examiner noted that the Veteran regularly used a wheelchair as a normal method of locomotion.  While the VA examiner opined that there was no biomechanical evidence to support a theory of secondary causation, the VA examiner did not provide thorough enough detail as to explain his opinion that the Veteran's painful gait did not cause or aggravate the Veteran's degenerative joint disease.   Without a through explanation, the Board is unable to assess the relative probative value of the VA examiner's opinion, which is in direct contrast to the opinion of the VA physician.  

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  Other factors affecting the probative value of a medical opinion include thoroughness and degree of detail, and a well-reasoned rationale.  See Prejean, 13 Vet. App. at 448-49; see also Bloom, 12 Vet. App. at 187.  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In weighing the conflicting medical opinions of records, the Board finds the medical opinions in favor of and against a nexus to the Veteran's service-connected calluses to be of relative equal probative weight.  The medical opinions of the VA physician were offered in connection with the physician's ongoing treatment of the Veteran, indicating a strong familiarity with the Veteran's condition.  The Board finds that while these opinions did not consider all the possible sources of causation of the Veteran's degenerative joint disease, they are competent medical evidence in favor of the Veteran's claim.  Likewise, the medical opinions contained in the April 2013 VA examination report and June 2013 VA addendum, taken collectively, were provided following an interview and examination of the Veteran.  The Board finds that while these opinions did not provide a thorough explanation, they are competent medical evidence against the Veteran's claim.  Further, the medical opinion of the March 2010 VA examiner was that he was unable to render opinion without resorting to speculation.  For these reasons, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for right foot degenerative joint disease as secondary to the service-connected right foot calluses have been met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for right foot degenerative joint disease, as secondary to service-connected calluses of the right foot, is granted. 


REMAND

Review of the evidence of record reveals that the issues of entitlement to initial ratings in excess of 10 percent disabling for calluses of the right and left foot must be remanded for further development before the Board may consider the merits of the Veteran's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2014).  

During the August 2014 Board hearing, the Veteran indicated that he was to undergo a surgical procedure on his feet at a VA medical facility within days of the hearing.  In addition, in December 2014, the Veteran submitted portions of VA treatment records dated in November 2014.  These submitted portions of VA treatment records indicate the Veteran underwent surgical procedures on his feet in November 2014.  To date, complete updated VA treatment records have not been associated with the Veteran's claims file.  As these treatment records would be probative to the Veteran's claims on appeal, the Board finds that a remand in necessary to obtain these records.  

Additionally, the Veteran submitted a December 2014 statement from his treating VA physician.  This statement indicates that the Veteran's calluses have progressed to such a degree to require surgical removal of bone spurs, amputation of the right fifth toe, and left great toe joint replacement.  

The fact that a VA examination is over three years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  In this case, however, the Veteran has submitted medical evidence that indicates that his bilateral callus disability is worse than that described in the April 2013 VA examination report.  Specifically, the Veteran's treating physician has indicated that the Veteran's bilateral callus disability has progressed in severity so as require surgical intervention.  Because of the evidence of worsening since the most recent VA examination, a new examination is needed to assist in determining the current severity of the service-connected bilateral callus disability.  Snuffer, 10 Vet. App. at 400.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all updated VA treatment records of the Veteran and associate them with the record.

2. Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of the Veteran's bilateral callus disability.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.  

In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the feet due to pain and/or other symptoms.  Finally, the VA examiner should also comment on whether the Veteran's bilateral callus disability is best classified as mild, moderate, moderately severe, or severe.  

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims. 

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


